DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 02/28/2022 has been entered. Claims 1-5, 8-12, and 15-19 are currently being examined. Applicant’s amendments to the claims have overcome the objections to the claims previously set forth in the Non-Final Office Action mailed 11/30/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1, 2, 5, 8-10, 12, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chao-Cheng (US 5991643 A), hereinafter referred to as “Chao-Cheng”, in view of Shi et al. (US 20150188599 A1), hereinafter referred to as “Shi”.
Regarding claim 1, Chao-Cheng teaches an apparatus for transmitting and receiving radio frequency (RF) signals (RFS), particularly for a mobile radio device for a wireless communications system, particularly a cellular communications system (fig. 1, element 10; Col. 1, lines 11-12), said apparatus comprising a primary antenna module (fig. 2, element 14; col. 2, lines 10-11) having a first radiation pattern (col. 2, lines 10-11; col. 1, lines 13-14); at least one secondary antenna module (fig. 2, element 15; col. 2, line 12) having a second radiation pattern (col. 2, line 12; col. 1, line 20), which is different from said first radiation pattern of said primary antenna module (col. 1, lines 13-14; col. 1, line 20 – first radiation pattern is omnidirectional and second radiation pattern is directional).
Chao-Cheng does not teach a control unit configured to cause the apparatus to determine a received power of a received RF signal associated with said primary antenna module, and a received power of a received RF signal associated with said at least one secondary antenna module, determine whether said received power of said received RF signal associated with said at least one secondary antenna module is less than a first threshold, activate said primary antenna module in response to determining that said received power of said received RF signal associated with said at least one secondary antenna module is less than 
Shi teaches a control unit (fig. 1, elements 12, 14, and 15; para. [0017]) configured to cause the apparatus (fig. 1, element 10; para. [0017]) to determine a received power (fig. 8B, element 122; para. [0081]) of a received RF signal associated with said primary antenna module (fig. 2, element 22; para. [0026]), and a received power (fig. 8B, element 124; para. [0082]) of a received RF signal associated with said at least one secondary antenna module (fig. 2, element 24; para. [0026]), determine whether said received power (fig. 8B, element 124) of said received RF signal associated with said at least one secondary antenna module (fig. 2, element 24) is less than (fig. 8B, element 126 - “no”; para. [0084]) a first threshold (fig. 8B, element 126; para. [0083]), activate (fig. 8B, element 130; para. [0052], [0084]) said primary antenna module (fig. 2, element 22) in response to determining that said received power (fig. 8B, element 124) of said received RF signal associated with said at least one secondary antenna module (fig. 2, element 24) is less than said first threshold (fig. 8B, element 126 – “no”), and deactivate (fig. 8B, element 128; para. [0052], [0083]) said primary antenna module (fig. 2, element 22) in response to determining that said received power (fig. 8B, element 124) of said received RF signal associated with said at least one secondary antenna module (fig. 2, element 24) is greater than said first threshold (fig. 8B, element 126 – “yes”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Chao-Cheng to include the control unit configured as described in Shi. Doing so allows for changing the operating antenna 
Regarding claim 2, Chao-Cheng teaches said first radiation pattern is an omnidirectional radiation pattern (col. 2, lines 10-11; col. 1, lines 13-14), and wherein said second radiation pattern is a non-omnidirectional radiation pattern (col. 2, line 12; col. 1, line 20).  
Regarding claim 5, Chao-Cheng teaches said primary antenna module (fig. 2, element 14) and said at least one secondary antenna module (fig. 2, element 15) are arranged on a common carrier element (fig. 1, element 12; col. 2, lines 9-13).  
Regarding claim 8, Chao-Cheng teaches said apparatus comprises at least two secondary antenna modules (fig. 2, elements 15 and 16).
The combination of Chao-Cheng and Shi, as modified, does not explicitly teach said control unit is configured to determine whether a received power of a received RF signal associated with one of said secondary antenna modules is greater than a second threshold; and if said received power of said received RF signal associated with said one of said secondary antenna modules is greater than said second threshold , deactivate a) at least one further secondary antenna module of said at least two secondary antenna modules and b) said primary antenna module.
Shi is construed as teaching said control unit is configured to determine whether a received power of a received RF signal associated with one of said secondary antenna modules is greater than a second threshold; and if said received power of said received RF signal associated with said one of said secondary antenna modules is greater than said second threshold, deactivate a) at least one further secondary antenna module of said at least two 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the suggested teachings described by Shi to the apparatus described by Chao-Cheng. Based on these teachings, the combination of Chao-Cheng and Shi, as modified, is construed as teaching the claimed limitations of said control unit is configured to determine whether a received power of a received RF signal associated with one of said secondary antenna modules is greater than a second threshold; and if said received power of said received RF signal associated with said one of said secondary antenna modules is greater than said second threshold , deactivate a) at least one further secondary antenna module of said at least two secondary antenna modules and b) said primary antenna module. 
Moreover, it has been held to be within the general skill of a worker in the art to apply a known technique to a known device ready for improvement to yield predictable results is obvious.  KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
	The method described in Shi allows for improved wireless communications capabilities (Shi, para. [0004]). The device described in Chao-Cheng allows for transmitting and receiving 
Regarding claim 9, Chao-Cheng teaches said control unit (fig. 2, elements 34 and 44) is configured to cause the apparatus to control an electric energy supply to said primary antenna module (fig. 2, element 14) and to said at least one secondary antenna module (fig. 2, element 15) (col. 2, lines 62-66 – no electric energy supply is explicitly mentioned, but the control unit controls switches which turn on and off the antennas, which by definition means the control unit is controlling an electric energy supply to the antennas).
Regarding claim 10, Chao-Cheng teaches a mobile radio device for a wireless communications system, particularly a cellular communications system, comprising: at least one apparatus for transmitting and receiving radio frequency (RF) signals, particularly for a mobile radio device for a wireless communications system, particularly a cellular communications system (col. 1, lines 11-12; fig. 1, element 10), said apparatus comprising a primary antenna module (fig. 2, element 14) having a first radiation pattern (col. 2, lines 10-11; col. 1, lines 13-14), at least one secondary antenna module (fig. 2, element 15) having a second radiation pattern (col. 2, line 12; col. 1, line 20), which is different from said first radiation 
Chao-Cheng does not teach a control unit configured to cause the apparatus to determine a received power of a received RF signal associated with said primary antenna module, and a received power of a received RF signal associated with said at least one secondary antenna module, determine whether said received power of said received RF signal associated with said at least one secondary antenna module is less than a first threshold, activate said primary antenna module in response to determining that said received power of said received RF signal associated with said at least one secondary antenna module is less than said first threshold, and deactivate said primary antenna module in response to determining that said received power of said received RF signal associated with said at least one secondary antenna module is greater than said first threshold.
Shi teaches a control unit (fig. 1, elements 12, 14, and 15; para. [0017]) configured to cause the apparatus (fig. 1, element 10; para. [0017]) to determine a received power (fig. 8B, element 122; para. [0081]) of a received RF signal associated with said primary antenna module (fig. 2, element 22; para. [0026]), and a received power (fig. 8B, element 124; para. [0082]) of a received RF signal associated with said at least one secondary antenna module (fig. 2, element 24; para. [0026]), determine whether said received power (fig. 8B, element 124) of said received RF signal associated with said at least one secondary antenna module (fig. 2, element 24) is less than (fig. 8B, element 126 - “no”; para. [0084]) a first threshold (fig. 8B, element 126; para. [0083]), activate (fig. 8B, element 130; para. [0052], [0084]) said primary antenna module (fig. 2, element 22) in response to determining that said received power (fig. 8B, element 124) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Chao-Cheng to include the control unit configured as described in Shi. Doing so allows for changing the operating antenna only when a desired gain or benefit has been achieved (Shi, para. [0051]-[0053]), thereby improving device performance.
Regarding claim 12, Chao-Cheng teaches a method of operating an apparatus  for transmitting and receiving radio frequency (RF) signals, particularly for a mobile radio device  for a wireless communications system, particularly a 6NC316969-US-NP cellular communications system (fig. 1, element 10; col. 1, lines 11-12), said apparatus comprising a primary antenna module (fig. 2, element 14; col. 2, lines 10-11)  having a first radiation pattern (col. 2, lines 10-11; col. 1, lines 13-14), at least one secondary antenna module (fig. 2, element 15; col. 2, line 12) having a second radiation pattern (col. 2, line 12; col. 1, line 20), which is different from said first radiation pattern of said primary antenna module (col. 1, lines 13-14; col. 1, line 20 – first radiation pattern is omnidirectional and second radiation pattern is directional), and a control unit (fig. 2, element 34 and 44).

Shi teaches said method comprises determining a received power (fig. 8B, element 122; para. [0081]) of a received RF signal associated with said primary antenna module (fig. 2, element 22; para. [0026]), and a received power (fig. 8B, element 124; para. [0082]) of a received RF signal associated with said at least one secondary antenna module (fig. 2, element 24; para. [0026]), determining whether said received power (fig. 8B, element 124) of said received RF signal associated with said at least one secondary antenna module (fig. 2, element 24) is less than (fig. 8B, element 126 - “no”; para. [0084]) a first threshold (fig. 8B, element 126; para. [0083]), activating (fig. 8B, element 130; para. [0052], [0084]) said primary antenna module (fig. 2, element 22) in response to determining that said received power (fig. 8B, element 124) of said received RF signal associated with said at least one secondary antenna module (fig. 2, element 24) is less than said first threshold (fig. 8B, element 126 – “no”); and deactivating (fig. 8B, element 128; para. [0052], [0083]) said primary antenna module (fig. 2, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method described in Chao-Cheng to include the switching method described in Shi. Doing so allows for changing the operating antenna only when a desired gain or benefit has been achieved (Shi, para. [0051]-[0053]), thereby improving device performance.
Regarding claim 15, Chao-Cheng teaches said apparatus comprises at least two secondary antenna modules (fig. 2, elements 15 and 16).
The combination of Chao-Cheng and Shi, as modified, does not explicitly teach said apparatus comprises at least two secondary antenna modules, wherein said 6Atty. Dkt. No. 29250S-000174-US U.S. Application No. 16/928,181method further comprises: determining, by said control unit, whether a received power of a received RF signal associated with one of said secondary antenna modules is greater than a second threshold; and if said received power of said received RF signal associated with said one of said secondary antenna modules is greater than said second threshold; deactivating, by said control unit, a) at least one further secondary antenna module of said at least two secondary antenna modules and b) said primary antenna module.
Shi is construed as teaching said apparatus comprises at least two secondary antenna modules, wherein said 6Atty. Dkt. No. 29250S-000174-US U.S. Application No. 16/928,181method further comprises: determining, by said control unit, whether a received power of a received RF signal associated with one of said secondary antenna modules is greater than a second threshold; and if said received power of said received RF signal 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the suggested teachings described by Shi to the apparatus described by Chao-Cheng. Based on these teachings, the combination of Chao-Cheng and Shi, as modified, is construed as teaching the claimed limitations of determining, by said control unit, whether a received power of a received RF signal associated with one of said secondary antenna modules is greater than a second threshold; and if said received power of said received RF signal associated with said one of said secondary antenna modules is greater than said second threshold; deactivating, by said control unit, a) at least one further secondary antenna module of said at least two secondary antenna modules and b) said primary antenna module. 
Moreover, it has been held to be within the general skill of a worker in the art to apply a known technique to a known device ready for improvement to yield predictable results is KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
	The method described in Shi allows for improved wireless communications capabilities (Shi, para. [0004]). The device described in Chao-Cheng allows for transmitting and receiving radio signals in multiple directions (Chao-Cheng, col. 2, lines 6-14). Applying the method described in Shi to the device described in Chao-Cheng allows for further improving the wireless communications capabilities of the device. Furthermore, Shi discusses how a user’s hand or head can impact received signal strength (Shi, para. [0004]). Applying the method described in Shi to the device described in Chao-Cheng allows for additional antenna diversity, such that a primary antenna module and at least one further secondary antenna module can be deactivated when a secondary antenna module is unblocked, for example. 

Regarding claim 18, the combination of Chao-Cheng and Shi, as modified, does not explicitly teach in response to said received power of said received RF signal associated with said one of said secondary antenna modules being less than said second threshold, said control unit is configured to cause the apparatus to: 7Atty. Dkt. No. 29250S-000174-USU.S. Application No. 16/928,181activate at least one further secondary antenna module of said at least two secondary antenna modules; and activate said primary antenna module.
Shi is construed as teaching in response to said received power of said received RF signal associated with said one of said secondary antenna modules being less than said second threshold, said control unit is configured to cause the apparatus to: 7Atty. Dkt. No. 29250S-000174-US U.S. Application No. 16/928,181activate at least one further secondary antenna module of said at least two secondary antenna modules; and activate said 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the suggested teachings described by Shi to the apparatus described by Chao-Cheng. Based on these teachings, the combination of Chao-Cheng and Shi, as modified, is construed as teaching the claimed limitations of in response to said received power of said received RF signal associated with said one of said secondary antenna modules being less than said second threshold, said control unit is configured to cause the apparatus to: 7Atty. Dkt. No. 29250S-000174-US U.S. Application No. 16/928,181activate at least one further secondary antenna module of said at least two secondary antenna modules; and activate said primary antenna module. 
Moreover, it has been held to be within the general skill of a worker in the art to apply a known technique to a known device ready for improvement to yield predictable results is obvious.  KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
	The method described in Shi allows for improved wireless communications capabilities (Shi, para. [0004]). The device described in Chao-Cheng allows for transmitting and receiving radio signals in multiple directions (Chao-Cheng, col. 2, lines 6-14). Applying the method described in Shi to the device described in Chao-Cheng allows for further improving the wireless 
Regarding claim 19, the combination of Chao-Cheng and Shi, as modified, does not explicitly teach in response to said received power of said received RF signal associated with said one of said secondary antenna modules being less than said second threshold activating at least one further secondary antenna module of said at least two secondary antenna modules, and activating said primary antenna module.
Shi is construed as teaching in response to said received power of said received RF signal associated with said one of said secondary antenna modules being less than said second threshold activating at least one further secondary antenna module of said at least two secondary antenna modules, and activating said primary antenna module (fig. 8B, elements 126 and 130; para. [0084]). The method in Shi describes activation of a primary antenna module in response to a received power of a secondary antenna module being less than a threshold. Furthermore, the apparatus described by Chao-Cheng is capable of the claimed configuration (fig. 3, mode 3; col. 2, lines 18-23 and 62-65). By applying the method described in Shi to the apparatus described in Chao-Cheng, the claimed function is met. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the suggested teachings described by Shi to the apparatus described by Chao-Cheng. Based on these teachings, the combination of Chao-Cheng 
Moreover, it has been held to be within the general skill of a worker in the art to apply a known technique to a known device ready for improvement to yield predictable results is obvious.  KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
	The method described in Shi allows for improved wireless communications capabilities (Shi, para. [0004]). The device described in Chao-Cheng allows for transmitting and receiving radio signals in multiple directions (Chao-Cheng, col. 2, lines 6-14). Applying the method described in Shi to the device described in Chao-Cheng allows for further improving the wireless communications capabilities of the device. Furthermore, Shi discusses how a user’s hand or head can impact received signal strength (Shi, para. [0004]). Applying the method described in Shi to the device described in Chao-Cheng allows for additional antenna diversity, such that a primary antenna module and at least one further secondary antenna module can be activated when a secondary antenna module is blocked, for example. 

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chao-Cheng in view of Shi as applied to claim 1 above, and further in view of Proctor et al. (US 20040150569 A1), hereinafter referred to as “Proctor”. 
Regarding claim 3, the combination of Chao-Cheng and Shi, as modified, does not teach said primary antenna module comprises a monopole antenna.
Proctor teaches said primary antenna module (fig. 2B, element 200; par. [0056]) comprises a monopole antenna (par. [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chao-Cheng and Shi to use the monopole antenna described in Proctor as the primary antenna module described in Chao-Cheng. Doing so would improve the antenna gain and radiation pattern (Proctor, par. [0056]).
Regarding claim 16, the combination of Chao-Cheng  and Shi, as modified, does not teach the primary antenna module comprises a quarter wavelength monopole antenna.  
Proctor teaches the primary antenna module (fig. 2B, element 200; par. [0056]) comprises a quarter wavelength monopole antenna (par. [0010]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chao-Cheng and Shi to use the quarter wavelength monopole antenna described in Proctor as the primary antenna module described in Chao-Cheng. Doing so would improve the antenna gain and radiation pattern (Proctor, par. [0056]).

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chao-Cheng in view of Shi as applied to claim 1 above, and further in view of in view of Aslam et al. (“Improved Design of Linear Microstrip Patch Antenna Array”), hereinafter referred to as “Aslam”. 
Regarding claim 4, the combination of Chao-Cheng  and Shi, as modified, does not teach said at least one secondary antenna module comprises at least one linear antenna array having at least two or more antenna elements.
Aslam teaches at least one linear antenna array (fig. 4) having at least two or more antenna elements (fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chao-Cheng and Shi to use the linear antenna array described in Aslam as the secondary antenna module described in Chao-Cheng because of its light weight, small size, low cost, high efficiency, and ease of fabrication and installation (Aslam, p. 302, par. 1, lines 1-6). 
Regarding claim 17, the combination of Chao-Cheng and Shi, as modified, does not teach said at least two or more antenna elements are patch antenna elements.
Aslam teaches said at least two or more antenna elements (fig. 4) are patch antenna elements (fig. 4; p. 302, abstract, lines 1-2 – “this paper describes…linear microstrip patch antenna array”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chao-Cheng and Shi to use the linear patch antenna array described in Aslam as the secondary antenna module described in Chao-Cheng because of its light weight, small size, low cost, high efficiency, and ease of fabrication and installation (Aslam, p. 302, par. 1, lines 1-6). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable Chao-Cheng in view of Shi as applied to claim 10 above, and further in view of of 3rd Generation Partnership Project; Technical Specification (“3rd Generation Partnership Project; Technical Specification Group Radio Access Network; NR; Radio Resource Control (RRC) protocol specification (Release 15)”, 3GPP TS 38.331, V15.4.0), hereinafter referred to as “3GPP Technical Specification”. 
Regarding claim 11, the combination of Chao-Cheng and Shi, as modified, does not teach said radio device is configured to at least temporarily operate according to the standard 3GPP TS 38.331, V15.4.0, 2018-12, and to at least temporarily use at least said primary antenna module for a target cell search depending on synchronization signal blocks, SSB, according to the standard 3GPP TS 38.331, V15.4.0, 2018-12.  
3GPP Technical Specification teaches the standard 3GPP TS 38.331, V15.4.0, 2018-12 (p. 1, title – “3GPP TS 38.331 V15.4.0 (2018-12)”) and a target cell search depending on synchronization signal blocks, SSB, (p. 180 – “the SSB periodicity/offset/duration configuration of target cell for NR PSCell change”) according to the standard 3GPP TS 38.331, V15.4.0, 2018-12 (p. 1, title – “3GPP TS 38.331 V15.4.0 (2018-12)”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chao-Cheng and Shi such that said radio device (Chao-Cheng, fig. 1, element 10) is configured to at least temporarily operate according to the standard 3GPP TS 38.331, V15.4.0, 2018-12 (3GPP Technical Specification, p. 1, title – “3GPP TS 38.331 V15.4.0 (2018-12)”), and to at least temporarily use at least said primary antenna module (Chao-Cheng, fig. 2, element 14) for a target cell search depending on synchronization signal blocks, SSB, (3GPP Technical Specification, p. 180 – “the SSB . 

Response to Arguments
Applicant’s argument filed 02/28/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claims 1, 10, and 12 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.
The dependent claims are also rejected as explained above. 



Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leah Rosenberg whose telephone number is (571)272-4784. The examiner can normally be reached Monday - Friday, 9:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi, can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        




/Leah Rosenberg/
Examiner, Art Unit 2845
03/21/2022